ACCEPTED
                                                                                             01-14-00874-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        2/18/2015 5:08:26 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK


                      LAW OFFICE OF JANICE L. BERG
                    1314 Texas Avenue, Suite 1515 | Houston, Texas 77002
                            T: (713) 993-9100 | F: (713) 225-0099           FILED IN
                                  janice@janiceberglaw.com            1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                    2/18/2015 5:08:26 PM
February 18, 2015                                                   CHRISTOPHER A. PRINE
                                                                            Clerk
Honorable Christopher A. Prine
Clerk of the Court
First Court of Appeals
301 Fannin Street, Room 208
Houston, Texas 77002-2066

      Re:    Notice of representation in No. 01-14-00874-CV; In the Interest of R.R.H.,
             M.D.J., and M.K., Children

       I have been retained to serve as counsel for Appellant, Destinye Kelley, in this
case. Please designate me as counsel for Appellant and add the following information to
your records:

                                      Janice L. Berg
                                 State Bar No. 24064888
                              1314 Texas Avenue, Suite 1515
                                  Houston, Texas 77002
                         Tel: 713-993-9100 | Fax: 713-225-0099
                                janice@janiceberglaw.com

      Thank you for your assistance.

                                         Very truly yours,


                                         /s/ Janice L. Berg
                                         Janice L. Berg


                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served on all parties or
counsel in accordance with the Texas Rules of Appellate Procedure on February 18,
2015.

                                         /s/ Janice L. Berg
                                         Janice L. Berg